IN THE COURT OF APPEALS OF TENNESSEE
                      MIDDLE SECTION AT NASHVILLE



CHARLES JACKSON,                            )
                                            )
                                                                         FILED
       Petitioner/Appellant,                )
                                            )       Davidson ChanceryJanuary 28, 1998
                                            )       No. 95-1889-I
VS.                                         )                        Cecil W. Crowson
                                            )       Appeal No.     Appellate Court Clerk
                                            )       01-A-01-9606-CH-00276
CORRECTIONS CORPORATION OF                  )
AMERICA, et al.,                            )
                                            )
       Respondent/Appellee.                 )



                                         ORDER

                               CORRECTED JUDGMENT



       For good cause shown, the opinion filed by this Court on March 12, 1997, and the judgment

entered the same date are corrected and modified as follows:



       Said opinion and judgment are corrected by changing the caption to read:

              CHARLES JACKSON,
                  Petitioner/Appellant

              VS.

              CORRECTIONS CORPORATION OF AMERICA, et al.,
                  Respondents/Appellees.


       The last paragraph of said opinion is hereby modified to read as follows:

                      The judgment of the Trial Court is reversed and
              vacated, and the cause is remanded to the Trial Court for
              further proceedings in conformity with the opinion of this
              Court. All costs, accrued in the Trial Court and this Court are
              assessed against the Respondent, Corrections Corporation of
              America.
Said judgment is hereby modified to read as follows:

               In accordance with the opinion of the Court filed
       herein, the judgment of the Trial Court is reversed and
       vacated. All costs accrued in this Court and the Trial Court
       are assessed against the respondent/appellee, Corrections
       Corporation of America. The cause is remanded to the Trial
       Court for further proceedings in conformity with the opinion
       of this Court.


ENTER __________________



                                            ___________________________________
                                            HENRY F. TODD
                                            PRESIDING JUDGE, MIDDLE SECTION


                                            ___________________________________
                                            SAMUEL L. LEWIS, JUDGE


                                            ___________________________________
                                            BEN H. CANTRELL, JUDGE